NOT FOR PUBLICATION


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



 THERESA GUEVARA,                                      Case No: 18-15728 (SDW) (SCM)

                      Plaintiff,

                v.                                     OPINION

 ELIZABETH PUBLIC SCHOOLS a/k/a
 ELIZABETH BOARD OF EDUCATION,
 MARIA MOLINA, FRANK CUESTA,                           July 18, 2019
 KATHLEEN   BADALIS, and OLGA
 HUGELMEYER,

                      Defendants.


 WIGENTON, District Judge.

        Before this Court are: 1) Defendant Kathleen Badalis’ (“Badalis”) Motion to Dismiss

 Plaintiff Theresa Guevara’s (“Plaintiff”) Amended Complaint pursuant to Federal Rule of Civil

 Procedure (“Rule”) 12(b)(6); and 2) Defendant Maria Molina’s (“Molina”) Motion for Judgment

 on the Pleadings pursuant to Rule 12(c). Jurisdiction is proper pursuant to 28 U.S.C. §§ 1331

 and 1367. Venue is proper pursuant to 28 U.S.C. § 1391(b). This opinion is issued without oral

 argument pursuant to Rule 78. For the reasons stated below, Badalis and Molina’s motions are

 GRANTED.
    I. BACKGROUND AND PROCEDURAL HISTORY

        Plaintiff is a seventy-one-year-old woman of Spanish descent who was a tenured social

worker with Defendant Elizabeth School District (“ESD”).1 (Am. Compl. ¶¶ 4-7, ECF No. 3.)

Plaintiff alleges that without reason, in January 2017, ESD requested that she submit to a

psychiatric evaluation and transferred her to what is referred to as the “dungeon” or “rubber

room.” (Id. ¶¶ 27-28.) “The ‘dungeon’ is an uncomfortable room . . . [where] ESD staff are

sequestered . . . when there are accusations, investigations, and/or utmost concerns relating to the

staff member.” (Id. ¶ 21.) Located in the basement of ESD’s central office, the room is

described as “windowless[] and infested with noxious mold.” (Id. ¶ 22.) During investigations

into a staff member’s performance or behavior, he or she is restricted to the “dungeon” for the

entire workday and is “unable to perform any duties and/or interact with the general ESD

population[.]” (Id. ¶¶ 23-24.)

        At the time Plaintiff was sent to the “dungeon,” Defendant Badalis was the Principal of

an elementary school within ESD and Plaintiff’s immediate supervisor.                        (Id. ¶ 10.)

Subsequently, Badalis was promoted to ESD’s Director of Staff Development and Innovative

Programs.     (Id. ¶ 11.)    Plaintiff alleges that Badalis and/or Defendant Olga Hugelmeyer

(“Hugelmeyer”), the Superintendent of ESD, “restricted Plaintiff to the dungeon for an

unconscionable protracted period . . . with the intention and hope that such tormenting and

hazardous assignment [would] result in Plaintiff’s constructive discharge.” (Id. ¶¶ 15, 30.)

Plaintiff also alleges that Defendant Molina, a Human Resources Senior Staffing Assistant in

ESD’s Human Resources Department, and Defendant Frank Cuesta (“Cuesta”), the Assistant

Superintendent and Human Resources Director of ESD, ignored Plaintiff’s requests for the


1
  Although the caption names “Elizabeth Public Schools” rather than “Elizabeth School District,” this Court
understands the entities to be the same for the purposes of the Amended Complaint.

                                                    2
reason behind her confinement to the “dungeon.” (Id. ¶¶ 13, 17, 32-33.) Plaintiff claims that she

was restricted to the “dungeon” for eighteen months until her constructive discharge on October

1, 2018. (Id. ¶¶ 34, 36.)

           Plaintiff commenced the instant action against Badalis, Hugelmeyer, Molina, Cuesta (the

“Individual Defendants”) and ESD (collectively, “Defendants”) on November 6, 2018 and filed a

nineteen-count Amended Complaint on November 21, 2018 alleging violations of federal and

state laws. (ECF Nos. 1, 3.) Between December 2018 and January 2019, ESD, Cuesta, and

Molina filed their respective Answers to the Amended Complaint. (ECF Nos. 4-6.) On February

5, 2019, Badalis filed a Motion to Dismiss. (ECF No. 12.)2 On February 21, 2019, Molina also

filed a Motion to Dismiss. (ECF No. 15.)3

      II. LEGAL STANDARD

           An adequate complaint must be “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8 “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual

allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v. Cty.

of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather

than a blanket assertion, of an entitlement to relief”).

           In considering a motion to dismiss under Rule 12(b)(6), a court must “accept all factual

allegations as true, construe the complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to relief.” Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court


2
    Plaintiff opposed the motion on February 19, 2019 and Badalis replied on March 21, 2019. (ECF Nos. 14, 23.)
3
    Plaintiff opposed Molina’s motion on March 4, 2019. (ECF No. 20.)

                                                          3
must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also

Fowler v. UPMC Shadyside, 578 F.3d 203 (3d Cir. 2009) (discussing the Iqbal standard).

Determining whether the allegations in a complaint are “plausible” is “a context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,

556 U.S. at 679. If the “well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct,” the complaint should be dismissed for failing to show “that the

pleader is entitled to relief” as required by Rule 8(a)(2). Id.

       When examining a motion for judgment on the pleadings under Rule 12(c), the court

examines the pleadings in the same manner as it would a Rule 12(b)(6) motion to dismiss.

Rosenau v. Unifund Corp., 539 F.3d 218, 221 (3d Cir. 2008). The court must “view the facts

presented in the pleadings and the inferences to be drawn therefrom in the light most favorable to

the nonmoving party.” Id. Judgment may only be granted if “the movant clearly establishes that

no material issue of fact remains to be resolved and that he is entitled to judgment as a matter of

law.” Id. The court may rely only on the pleadings and documents integral to or relied on by the

complaint. Mele v. Fed. Reserve Bank of N.Y., 359 F.3d 251, 256 n.5 (3d Cir. 2004).

   III. DISCUSSION

       A. Federal Claims

                i. 42 U.S.C. § 1983

       Section 1983 provides in relevant part:

               [e]very person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory or the
               District of Columbia, subjects, or causes to be subjected, any
               citizen of the United States or other person within the jurisdiction
               thereof to the deprivation of any rights, privileges, or immunities
                                                  4
                  secured by the Constitution and laws, shall be liable to the party
                  injured in an action at law, suit in equity, or other proper
                  proceeding for redress[.]

42 U.S.C. § 1983. Section 1983 does not itself create any rights, it merely provides “private

citizens with a means to redress violations of federal law committed by state [actors].”

Woodyard v. Cty. of Essex, 514 F. App’x 177, 180 (3d Cir. 2013); see also Baker v. McCollan,

443 U.S. 137, 144 n.3 (1979).

                      a. Count Thirteen

          In Count Thirteen, Plaintiff purports to bring a § 1983 claim against Defendants for

violations of 42 U.S.C. § 1981.4 (Compl. ¶¶ 169-88.) To state a claim under § 1981, Plaintiff

must allege the following: (1) that she is a member of a racial minority; (2) that the defendants

intentionally discriminated against her on the basis of race; and (3) discrimination concerning

one or more of the activities enumerated in § 1981, including the right to make and enforce

contracts. Varughese v. Robert Wood Johnson Med. Sch., No. 16-02828, 2017 WL 4270523, at

*6 (D.N.J. Sept. 26, 2017) (citing Brown v. Philip Morris Inc., 250 F.3d 789, 797 (3d Cir.

2001)).

           “[Section] 1981 can only be violated by intentional discrimination.” Ocasio v. Lehigh

Valley Family Health Ctr., 92 F. App’x 876, 880 (3d Cir. 2004) (citations omitted); see also

Pryor v. Nat’l Collegiate Athletic Ass’n, 288 F.3d 548, 562 (3d Cir. 2002). Intent can “be

supported in a number of ways, including, but not limited to, comparator evidence, evidence of

similar racial discrimination of other employees, or direct evidence of discrimination from

statements or actions by [plaintiff’s] supervisors suggesting racial animus.” Varughese, 2017

WL 4270523, at *6.


4
 “[W]hile § 1981 creates rights, § 1983 provides the [exclusive] remedy to enforce those rights against state actors.”
McGovern v. City of Phila., 554 F.3d 114, 116 (3d Cir. 2009).

                                                          5
        Here, Plaintiff alleges that ESD “modified [her] employment contract and/or deprived

[her] of the benefits, terms, and conditions of her contractual relationship . . . by exiling [her] to

the rubber room/dungeon in an effort to demean, mock and embarrass [her] on account of her

race[.]”    (Id. ¶ 173.)       Plaintiff also alleges that the Individual Defendants “intentionally

discriminated against [her]” and “interfered with and impaired the benefits and terms of [her]

contract with . . . ESD because of [her] race.” (Id. ¶¶ 175-85.) However, beyond bare assertions

and vague legal conclusions, the Amended Complaint does not contain sufficient facts to support

an inference that Defendants intentionally discriminated against her based on her race. See, e.g.,

Morton v. Arnold, 618 F. App’x 136, 141-42 (3d Cir. 2015) (affirming dismissal of § 1981 claim

where the complaint did not “contain facts supporting an inference that [the plaintiff] was

terminated on the basis of race” or “intimate[] why [the plaintiff] believe[d] that race motivated

the [defendant’s] actions”); Doe v. Sizewise Rentals, LLC, 530 F. App’x 171, 174 (3d Cir. 2013)

(affirming dismissal of § 1981 claim because the pleadings were “devoid . . . of factual

allegations indicating that . . . defendants acted with any racially discriminatory animus”).

Because Plaintiff has not alleged facts that would “‘nudg[e]’ [her] claim of purposeful

discrimination ‘across the line from conceivable to plausible,’” Iqbal, 556 U.S. at 683 (citation

omitted), Count Thirteen is dismissed.5

                      b. Count Fourteen

        In Count Fourteen, Plaintiff purports to bring § 1983 claims against Defendants for

violations of the Equal Protection Clause of the Fourteenth Amendment. (Am. Compl. ¶¶ 189-

5
  This Court notes that although Count Thirteen alleges a violation of § 1981, the cause of action has been brought
pursuant to § 1983. (Am. Compl. at 24.) Indeed, the Third Circuit has held that “no implied private right of action
exists against state actors under 42 U.S.C. § 1981” and that § 1983 is the “exclusive remedy for violations of § 1981
by state actors.” McGovern, 554 F.3d at 121-22. Thus, even if Count Thirteen were sufficiently pled, to the extent
that it raises a claim that is duplicative of the broader § 1983 claim in Count Fourteen, the former would be
dismissed as it is subsumed into the latter. See, e.g., Scully v. City of Jersey, No. 15-6100, 2018 WL 6804274, at
*10 n.12 (D.N.J. Dec. 27, 2018) (explaining that the plaintiff’s conspiracy claim, brought pursuant to § 1981, was
subsumed by the plaintiff’s § 1983 conspiracy claim).

                                                         6
207.) In particular, Plaintiff alleges that “ESD intentionally discriminated against Plaintiff as a

result of her race, gender and age[,]” and that the Individual Defendants discriminated against

Plaintiff based on her race. (Id. ¶¶ 193, 195, 198, 201, 204.)

        “To state a claim under the Equal Protection Clause, a plaintiff must allege that (1) she is

a member of a protected class; (2) that she was treated differently from similarly situated

individuals; and (3) that this disparate treatment was based on her membership in the protected

class.” Knox v. Union Twp. Bd. of Educ., No. 2:13-5875, 2015 WL 769930, at *13 (D.N.J. Feb.

23, 2015) (citing Kasper v. Cty. of Bucks, 514 F. App’x 210, 214 (3d Cir. 2013)). Here, although

the Amended Complaint makes broad assertions regarding age, gender, and race discrimination,

it fails to support those claims with concrete facts.                Bare allegations that the Individual

Defendants “actively participated and engaged in the discriminatory conduct,” (Am. Compl. ¶¶

58, 75, 91), or that the “ESD treated other employees not in the protected class more favorably

than Plaintiff[,]” (id. ¶¶ 68, 84), without more, are insufficient to state a discrimination claim

under the Equal Protection Clause. See, e.g., Knox, 2015 WL 769930, at *13 (dismissing claims

of race-based discrimination under the Equal Protection Clause because the plaintiff did “not

allege specific instances of similarly situated employees being treated differently”). As such,

Plaintiff’s claims brought under the Equal Protection Clause are dismissed.6

        Though ESD has not moved to dismiss, Plaintiff’s § 1983 age discrimination claim

against ESD is precluded because “Congress intended the [Age Discrimination in Employment

Act of 1967 (‘ADEA’)] to be the exclusive remedy for claims of age discrimination in

employment.”7 Hildebrand v. Allegheny Cty., 757 F.3d 99, 110 (3d Cir. 2014); see also Williams


6
  To the extent that Plaintiff’s hostile work environment claims in Counts Seven, Nine, and Eleven are also brought
under the Equal Protection Clause, they are insufficiently pled for the same reasons.
7
  Under the ADEA, employers are prohibited from “discharg[ing] any individual or otherwise discriminat[ing]
against any individual with respect to [her] compensation, terms, conditions, or privileges of employment, because

                                                        7
v. Pa. Human Relations Comm’n, 870 F.3d 294, 297 (3d Cir. 2017) (“Congress may choose to

foreclose a remedy under § 1983, either by expressly ‘forbidding recourse to § 1983 in the

statute itself,’ or by ‘creating a comprehensive enforcement scheme that is incompatible with

individual enforcement under § 1983.’” (quoting Blessing v. Freestone, 520 U.S. 329, 341

(1997))). Therefore, Plaintiff’s § 1983 age discrimination claim must be dismissed.

                       c. Count Fifteen

         In Count Fifteen, Plaintiff alleges that “Defendants . . . significantly interfered with

Plaintiff’s vested employment right as a tenured teacher in the State of New Jersey which rose to

an actual deprivation of her protected property rights under the 14th Amendment.” (Am. Compl.

¶ 211.) Aside from the fact that this is the first instance in which Plaintiff refers to herself as a

“teacher” rather than a “social worker,” it is unclear whether Plaintiff is alleging substantive

and/or procedural due process violations. Though the pleadings allege that Plaintiff “could only

be terminated for cause after several administrative procedures” pursuant to “NJSA 18:28-1, et.

seq.,” (Am. Compl. ¶ 7), no such statute exists.8 Plaintiff clarifies in her opposition brief that she

is only alleging procedural due process violations.9 (Pl.’s Opp’n Br. at 19, ECF No. 14.) She

also indicates in her brief that she was entitled to a notice and hearing pursuant to N.J. Stat. Ann

§ 18A:6-10. (Id. at 18.) A complaint cannot be amended through the brief of a party opposing a

motion to dismiss. See, e.g., Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir.

1988) (“It is axiomatic that the complaint may not be amended by the briefs in opposition to a

of such individual’s age[.]” 29 U.S.C. § 623(a)(1). Additionally, employers are forbidden from “limit[ing],
segregat[ing], or classify[ing] . . . employees in any way which would deprive or tend to deprive any individual of
employment opportunities or otherwise adversely affect [her] status as an employee, because of such individual’s
age[.]” Id. § 623(a)(2).
8
  It is likely that Plaintiff was referring to N.J. Stat. Ann § 18A:28-1, et seq. However, this Court should not have to
speculate.
9
  In their briefs, the parties do not dispute that tenured public employment is not a fundamental property interest
entitled to substantive due process protection. See Nicholas v. Pa. State Univ., 227 F.3d 133, 142-43 (3d Cir. 2000)
(finding that the plaintiff’s tenured public employment was a “wholly state-created contract right . . . [that] bears
little resemblance to other rights and property interests that have been deemed fundamental under the Constitution”).

                                                           8
motion to dismiss.”); Talley v. United States, No. 11-1180, 2014 WL 282680, at *5 (D.N.J. Jan.

24, 2014). Because Plaintiff’s cause of action in Count Fifteen was ambiguous and subject to

substantial clarification in subsequent briefing, it is dismissed as insufficiently pled.

                 ii. 42 U.S.C. § 1985 (Count Nineteen)

        Section 1985(3) creates a private right of action for persons injured by a conspiracy

formed “for the purpose of depriving, either directly or indirectly, any person or class of persons

of the equal protection of the laws, or of equal privileges and immunities under the laws.”10 42

U.S.C. § 1985(3). To state a claim under § 1985(3), Plaintiff must allege:

                 (1) a conspiracy; (2) motivated by a racial or class based
                 discriminatory animus designed to deprive, directly or indirectly,
                 any person or class of persons to the equal protection of the laws;
                 (3) an act in furtherance of the conspiracy; and (4) an injury to
                 person or property or the deprivation of any right or privilege of a
                 citizen of the United States.

Pagliaroli v. Ahsan, No. 18-9683, 2019 WL 979244, at *5 (D.N.J. Feb. 28, 2019) (quoting Lake

v. Arnold, 112 F.3d 682, 685 (3d Cir. 1997)). “Section 1985 requires a plaintiff to allege that

invidious racial, or otherwise class-based, discriminatory animus lay behind the defendants’

actions, and [she] must set forth facts from which a conspiratorial agreement between the

defendants can be inferred.” Carpenter v. Ashby, 351 F. App’x 684, 687 (3d Cir. 2009) (citing

Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 267-68 (1993)). “[M]ere conclusory

allegations of deprivations of constitutional rights are insufficient to state a § 1985(3) claim.” Id.

(citations omitted).

        Here, the Amended Complaint states in a conclusory manner that “Defendants conspired

for the purpose of depriving Plaintiff either directly or indirectly, Plaintiff’s rights of equal

protection under the laws of the United States of America,” and that Plaintiff’s transfer to the

10
  The federal statute “does not create any substantive rights, but permits individuals to enforce substantive rights
against conspiring private parties.” Farber v. City of Paterson, 440 F.3d 131, 134 (3d Cir. 2006).

                                                         9
“dungeon” was “in furtherance of such conspiracy.” (Am. Compl. ¶¶ 233-34.) It does not allege

facts to support an inference that ESD and the Individual Defendants entered into a conspiratorial

agreement. See Voth v. Hoffman, No. 14-7582, 2016 WL 7535374, at *9 (D.N.J. Apr. 28, 2016)

(explaining that civil rights conspiracies require a “meeting of the minds”). Because Plaintiff has

failed to provide “some factual basis to support the existence of the elements of a conspiracy,

namely, agreement and concerted action,” id., Count Nineteen is dismissed.11

        B. State Law Claims

        Although 28 U.S.C. § 1367 permits federal courts to exercise jurisdiction over state law

claims, “if the federal claims are dismissed before trial, even though not insubstantial in a

jurisdictional sense, the state claims should be dismissed as well.” United Mine Workers of Am.

v. Gibbs, 383 U.S. 715, 726 (1966); see also Stehney v. Perry, 907 F. Supp. 806, 825 (D.N.J.

1995) (“[A] federal district court may decline to exercise its supplemental jurisdiction over state

law claims if all federal claims are dismissed.”), aff’d, 101 F.3d 925 (3d Cir. 1996); Washington

v. Specialty Risk Servs., No. 12-1393, 2012 WL 3528051, at *2 (D.N.J. Aug. 15, 2012) (noting

that “where the claim over which the district court has original jurisdiction is dismissed before

trial, the district court must decline to decide the pendent state claims”) (alterations in original)

(citing Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000)) (internal citations omitted). This

Court declines to exercise supplemental jurisdiction over Plaintiff’s state law claims and will

therefore dismiss Counts One through Twelve, and Sixteen through Eighteen.12 Plaintiff may

proceed with its claims in state court.


11
   This Court notes that Count Nineteen also fails to adequately allege the discriminatory animus that purportedly
motivated the alleged conspiracy.
12
   Those claims include: age discrimination in violation of the New Jersey Law Against Discrimination (“NJLAD”),
against ESD (Count One); aiding and abetting age discrimination in violation of NJLAD, against Individual
Defendants (Count Two); racial/national origin/ancestry discrimination in violation of the NJLAD, against ESD
(Count Three); aiding and abetting racial/national origin/ancestry discrimination in violation of the NJLAD, against
Individual Defendants (Count Four); gender discrimination in violation of NJLAD, against ESD (Count Five);

                                                        10
    IV. CONCLUSION

        For the reasons set forth above, Badalis and Molina’s respective Motions to Dismiss are

GRANTED and the Amended Complaint is DISMISSED. An appropriate Order follows.

                                                              s/ Susan D. Wigenton_______
                                                              SUSAN D. WIGENTON
                                                              UNITED STATES DISTRICT JUDGE

Orig:            Clerk
cc:              Steven C. Mannion, U.S.M.J.
                 Parties




aiding and abetting gender discrimination in violation of NJLAD, against Individual Defendants (Count Six); hostile
work environment because of Plaintiff’s age, against ESD (Count Seven); aiding and abetting hostile work
environment because of Plaintiff’s age, against Individual Defendants (Count Eight); hostile work environment
because of Plaintiff’s race, national origin and ancestry, against ESD (Count Nine); aiding and abetting hostile work
environment because of Plaintiff’s race, national origin and ancestry, against ESD (Count Ten); hostile work
environment because of Plaintiff’s gender, against ESD (Count Eleven); aiding and abetting hostile work
environment because of Plaintiff’s gender, against ESD (Count Twelve); violations of N.J. Stat. Ann. § 10:6-2
(Counts Sixteen and Seventeen); and violations of N.J. Stat. Ann. § 34:19-1 et seq. (Count Eighteen). (Am. Compl.)

                                                        11
